Citation Nr: 0629784	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island, which assigned a 40 percent rating 
for a lumbosacral strain.

A review of the claims file reveals that in a handwritten, 
undated letter, the veteran claimed entitlement to an earlier 
effective date for a compensable evaluation for a lumbosacral 
strain.   In addition, it appears that the veteran is 
claiming entitlement to a total rating due to unemployability 
caused by service-connected disability.  However, these 
issues are not currently developed or certified for appellate 
review.  Accordingly, these matters are brought to the RO's 
attention for the appropriate action.


FINDING OF FACT

1.  Prior to September 26, 2003, the veteran's chronic 
lumbosacral strain was not manifested by unfavorable lumbar 
ankylosis or by a pronounced intervertebral disc syndrome.

2.  Since September 26, 2003, the veteran's lumbosacral 
strain has not been manifested by unfavorable ankylosis of 
the entire thoracolumbar spine, or by an intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.




CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 40 percent for a lumbosacral strain 
were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2003)

2.  Since September 26, 2003, the criteria for an evaluation 
in excess of 40 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004 
correspondence fulfill the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The claim was readjudicated in the 
November 2004 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim for a disability rating in 
excess of 40 percent for a lumbosacral strain.  Hence, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since the November 2001 rating 
decision, however, the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

Service connection for a lumbosacral strain was granted in an 
April 1953 rating decision, and a 10 percent evaluation was 
assigned.  In a December 1953 rating decision, the RO 
decreased the veteran's disability evaluation from 10 percent 
to 0 percent.  In a March 1998 rating decision the disability 
rating was increased to 20 percent effective March 28, 1997.  
 
A June 2000 VA outpatient clinic note diagnosed the veteran 
with osteopenia, and opined that osteopenia may be a source 
of the appellant's back pain.  Osteopenia is not a service 
connected disorder.
 
In October 2000, the veteran underwent a VA examination.  The 
veteran reported he felt well except for back pain.  He 
reported using Capsaicin with good effect.  

In December 2000, the veteran attended a VA examination.  The 
veteran complained of lower back pain along with pain in the 
cervical spine area.  The veteran claimed he had back pain 
after a fall in 1951 while serving in the Navy.  The veteran 
also reported numbness on the outside of his thighs with 
standing.  The pain was alleviated with sitting down.  The 
impression of the examiner was degenerative disc disease, 
spasm, and torticollis.  The examiner concluded that in terms 
of the thoracic spine, the bony spine was osteopenic but 
grossly intact, there was some degenerative narrowing of the 
disc spaces in the mid and lower dorsal spine, and the 
paraspinal soft tissues were grossly unremarkable.  The 
examiner's impression was degenerative disc disease.  The 
veteran also underwent a lumbar spine computerized tomography 
(CT) scan at VA to rule out stenosis.  The results concluded 
an unremarkable CT examination of the lumbosacral spine 
showing no evidence of spinal stenosis.

In March 2001, the veteran was X-rayed at the VA.  The X-rays 
revealed mild calcification demonstrated within the abdominal 
iliac arterial system without other notable soft tissue 
changes.  The spinal curvature remained mildly straightened.  
Osteophytosis was demonstrated involving several levels of 
the lumbosacral spine and generalized disc space narrowing 
which was moderate involving especially the lower two levels 
of the lumbar spine.  Facet joints were grossly normal.  The 
impression of the examiner was stable mild to moderate 
degenerative joint disease.

Additionally, the thoracic spine was X-rayed and stable post-
surgical findings were demonstrated.  There was multi-level 
generally mild disc space narrowing involving all levels of 
the thoracic spine with proportional osteophytosis.  The 
examiner's impression was stable mild degenerative joint 
disease.

At a March 2001 VA examination, the veteran complained of low 
back pain.  The veteran said it was sharp at times, dull at 
others and that he could not lift a bag of groceries.  The 
examiner opined that the appellant's range of motion was 
excellent for a 73 year-old man.  The veteran was able to 
show motion in the planes of forward flexion, retroflexion, 
lateral bending, and rotation.  The range demonstrated was 
judged to be quite normal for a man of his age.  The examiner 
further tested the veteran for range of motion, and standing 
he flexed to 45 degrees but stopped there due to pain.  
Retroflexion was to 10 degrees before the veteran needed to 
stop, but he denied that the back hurt.  Laterally he flexed 
in both directions to 10 degrees with complaints of pain at 
that end point.  The appellant rotated to 20 degrees 
bilaterally, but he denied pain.  Deep tendon reflexes were 
equal and active at the ankles and knees.  The examiner stood 
the veteran up to stress the back and he forward flexed 
against gravity 10 times to 45 degrees, and said this was 
okay.  The examiner then put ten pounds of weight in the 
veteran's hands, and this time he only flexed to 20 degrees, 
but he did flex ten times, and the appellant again said that 
he was okay.  X-rays revealed moderate degenerative joint and 
degenerative disc disease throughout the back.  The facets 
were okay.  He had mild straightening of the normal spinal 
curve.  The examiner opined that the veteran had a rather 
good back for a 70 year-old man.  The examiner concluded all 
of the veteran's troubles were age related.   Additionally, 
he opined these problems did not interfere with activities of 
daily living, and that would not interfere with any work the 
veteran might do, or be asked to do, consistent with the 
limitations of age.  The diagnosis was chronic lumbar 
degenerative disc and joint disease.

During a March 2001 VA cardiovascular examination the 
examiner noted that the veteran's spine was not tender, but 
the appellant did complain of slight pain when flexing 
greater than 45 degrees.
 
In February 2002, the veteran had a VA examination.  He 
reported thoracic and low back pain as well as morning 
stiffness.  He stated that it took "all morning" before 
becoming "loose."  With extreme movements the veteran 
reportedly felt lower back pain, however, sitting was okay.  
Walking 70 yards reportedly caused lower back pain, and there 
reportedly he had low back pain when coughing and sneezing.  
The impression was stable mild to moderate degenerative joint 
disease.

At a June 2002 VA examination, the veteran reported lower and 
mid-spine back pain.  The veteran had been using Vicodan 
sparingly with good effects and without side effects.

In April 2004, the veteran underwent a VA examination and 
reported his back pain was worsening.  The pain was described 
as dull and to radiate upward.  He reported aggravating 
conditions such as walking, cold weather, and stairs.  
Alleviating conditions were Capsaicin and rest.  He had no 
assistive devices.  The examiner reported the spine and hips 
were in alignment without swelling, spasm or tenderness.  His 
musculature appeared within normal limits.  He was able to 
move in planes of forward flexion, extension, lateral 
extension, and rotation.  He was able to squat and duck 
walk.  The veteran performed straight leg raising to 90 
degrees.  Musculoskeletal strength was 5/5 bilaterally 
including his quads.  Deep tendon reflexes were two plus and 
equal in his lower extremities.  There was full sensation to 
his lower extremities, and positive toe propioception.  Two-
pound weights were placed on the veteran's ankles and he was 
able to complete ten leg lifts without complaints of pain or 
subjective signs of distress to his low back area.  X-rays of 
the lumbosacral spine showed moderate degenerative changes.  
The diagnosis was moderate degenerative changes to the spine.

In October 2004, David B. Swanson, D.C., reported he had 
treated the veteran on numerous occasions over the past 
twenty-five years, with chief complaints of low back pain.  
Dr. Swanson stated these problems were a result of a fall on 
stairs many years ago and caused a permanent condition, which 
flared up from time to time.  Examinations reportedly 
revealed lumbar paraspinal muscle spasm with associated loss 
of trunk mobility.  Underlying degenerative joint disease, 
which was demonstrated on x-ray images, complicated the 
problem.  Dr. Swanson stated the veteran remained permanently 
disabled, required regular medical attention, and 
periodically required chiropractic care to reduce pain, 
improve mobility, and reduce spasm.

In April 2005, the veteran stated that when he worked around 
the yard his back would stiffen up like a board and his whole 
body from his neck to his legs would hurt.  The veteran 
further reported that at other times he felt something like a 
shock of electricity going through his lower back for a few 
seconds when he either moved around in or rose from a chair.  
Occasionally, the veteran's back would stiffen, his feet 
would reportedly drag when he walked, and when he did some 
work it would take a long time to loosen his back up again.  
He described occasional sharp lower back pain which felt like 
he was going to be paralyzed, with the pain going into his 
legs.  The veteran additionally wrote his legs buckled once 
in a while and his knees hurt.   No clinical evidence was 
submitted to support these assertions.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including lumbosacral 
strain under Diagnostic Code 5237.  The new criteria for 
rating a lumbosacral strain became effective September 26, 
2003.  The schedular criteria for rating an intervertebral 
disc syndrome changed effective September 23, 2002.  The 
statement of the case issued in May 2004 notified the veteran 
of the new rating criteria.  Accordingly, adjudication of his 
claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for a lumbosacral strain prior to September 26, 
2003, and it may only consider the new rating criteria when 
rating the disorder for the term beginning that date.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Likewise, only 
the old rating criteria applies for evaluating any 
intervertebral disc syndrome for the period prior to 
September 23, 2002, and only the new rating criteria applies 
for evaluating such a disorder for the period after that 
date. Id.

The appellant has appealed the 40 percent rating that was 
assigned for the lumbosacral strain.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

Analysis

Lumbosacral Strain

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), a 
severe limitation of motion of the lumbar spine warranted a 
40 percent disability evaluation.  This was the maximum 
available rating based on a limitation of motion.  A 50 
percent rating was in order for unfavorable lumbar 
ankylosis.  Id.; 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003)   Ankylosis is the fixation of a joint.  Dinsay v. 
Brown, 9 Vet. App. 79 (1996).
 
Under 38 C.F.R. § 4.71a (2006), a lumbosacral strain is 
evaluated under the general formula for back disorders.  The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new code a 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, with 
favorable ankylosis of the entire thoracolumbar spine.  If 
there is unfavorable ankylosis of the entire thoracolumbar 
spine a 50 percent rating is in order.
 
In this case, the appellant has been evaluated at all times 
pertinent to this appeal at the maximum available rating for 
a limitation of lumbar motion absent competent evidence of 
lumbar ankylosis, i.e. lumbar fixation.  An increased 
evaluation based on ankylosis is not in order since the 
veteran's lumbar spine at all times objectively demonstrated 
at least some degree of motion in each plane of movement.  
Further, while higher ratings were warranted under the old 
rating schedule, and are warranted under the new rating 
schedule for evidence of a service related intervertebral 
disc syndrome, such a disorder has never been diagnosed.  
Moreover, an intervertebral disc syndrome has never been 
related to the appellant's military service.  As such, an 
increased evaluation is not in order under either 38 C.F.R. § 
4.71a (2003) or (2006) for an intervertebral disc syndrome.
 
Finally, the Board considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 in rating the appellant's lumbosacral 
strain.  At no time, however, have such signs as disuse 
muscle atrophy due to pain been objectively been presented, 
nor has pain caused such pathology as to equate to lumbar 
ankylosis.  Finally, it is well to note that the assignment 
of a 40 percent evaluation reflects that the disorder is 
productive of some degree of impairment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Hence, an increased evaluation 
under these regulations for painful motion is not in order.
 
The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 40 percent for a 
lumbosacral strain is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


